Saxe, J.
also concurs in a separate memorandum as follows: I find it necessary to join the majority in a separate concurring opinion, in order to clarify that the case law, holding that a custodial parent’s “interference with the relationship between a *336child, and the noncustodial parent [is] ‘ “an act so inconsistent with the best interests of the child as to, per se, raise a strong probability that the [offending party] is unfit to act as custodial parent” ’ ” (Young v Young, 212 AD2d 114, 122 [1995], quoting Daghir v Daghir, 82 AD2d 191, 194 [1981], affd 56 NY2d 938 [1982]), does not justify applying a per se rule requiring a change of custody, or even a rebuttable presumption that custody should be changed. Rather, such a finding constitutes one fact, albeit an important one, in determining the best interests of the children. The present case illustrates how a failure to adequately consider all the pertinent information may result in a change of custody that, despite the custodial parent’s misconduct, is not in the best interests of the children.
This case concerns twin girls born out of wedlock, who were raised and cared for solely by their mother from their birth to the time of the trial, when they were four years old. Petitioner, the girls’ biological father, is a married man with grown children. When the father began this extramarital affair with the mother in 1998, he was a 48-year-old successful and wealthy executive, and the mother was a 32-year-old model and actress. After the twins were born on September 8, 1999, the father raised no question as to the mother’s abilities as a custodial parent; indeed, notwithstanding criticisms he made about her during trial, the father apparently had no compunction about leaving the children in her sole care during their first three years, while the parties’ affair was ongoing, and his own participation in their care was limited to his visits.
Although the father’s wife initially threatened divorce upon learning of this affair, the father and his wife ultimately decided to remain married. The parties’ affair ended in September 2002, and thereafter their legal battles began. The father filed for an order of filiation, which the mother contested, despite a DNA test performed at the infants’ birth. After the new DNA test once again confirmed the father as the twins’ father, he commenced a visitation proceeding. The mother countered by requesting that he be awarded only supervised visitation, because she claimed that he had acted in a sexually inappropriate and reckless manner with the children since they were infants. Even with the supervision of visitation, however, the mother began to make claims of misconduct and sexual abuse, alleging incidents that took place while the court-appointed supervisor was not present. In July 2003, the mother moved to suspend all visitation between the father and the twins, and the father then amended his visitation petition to one seeking custody.
*337After trial, custody of the twins was transferred to the noncustodial father primarily based upon the Family Court’s conclusion that the mother, having elicited false abuse allegations against the father, was incapable of facilitating a positive relationship between the children and their father. I consider this award to serve more as a punishment to the mother for her misconduct than as an appropriate custody award in the children’s best interests.
Like my colleagues, I accept the finding that the mother coached the girls to make false allegations of sexual abuse, but I do so with some hesitation. The aspect of the finding that I find troubling is that it fails to sufficiently take into account the mother’s state of mind, and the possibility that she could have sincerely, even if irrationally, believed that the father constituted a danger to the children, based upon a real, although slim, foundation.
In any event, however, even if the mother purposefully coached the girls to lie with the purpose of interfering with their relationship with their father, it would still be appropriate and necessary to consider other relevant and important facts and circumstances. An award of custody, especially when it is a removal of custody from a parent with whom the children are closely bonded, should not result from one discrete fact, but requires a weighing of all relevant factors and a determination that the new award will be in the children’s best interests.
Despite the existence of case law seemingly supporting a custody award based solely on such a finding (see e.g. Matter of Karen B. v Clyde M., 151 Misc 2d 794 [1991], affd sub nom. Matter of Karen PP. v Clyde QQ., 197 AD2d 753 [1993]), it is always necessary to consider the totality of the circumstances when determining custody. Even when this Court observed that a parent’s deliberately frustrating and interfering with the other parent’s visitation rights and making false allegations of sexual misconduct “was inconsistent with the best interests of the child” (see David K. v Iris K., 276 AD2d 421, 422 [2000]), the change of custody there was, properly, based upon the overall finding that “the child’s emotional well-being was contingent upon custody being placed with plaintiff’ (id.; see also Matter of Juliet M., 16 AD3d 211 [2005]). The court must always consider all the relevant facts and arrive at the custody determination that is in the best interests of the children.
The foregoing is not intended to imply that coaching a child to make assertions of abuse against the other parent is excusable, or less than abhorrent. However, such misconduct may or may not harm the child or interfere with the child’s relation*338ship with the other parent. Although Justice Friedman asserts that “[i]t is psychologically abusive for a parent to plant in the mind of a three- or four-year-old the false notion that the other parent is sexually abusing the child” as if this is an absolute fact, the question of the effect of such coaching on a child must be decided in each case. Moreover, the circumstances of the other parent must be taken into account as well; that parent may be substantially incapable of ensuring that the best interests of the child are being met.
My point is that a custody determination, especially one made after one of the parents has had de facto custody for years and is strongly bonded with the children, must, in addition to considering recent events of misconduct by the custodial parent, consider all other relevant facts and circumstances. Among other critical considerations relevant here are: (1) whether this was a pattern of malicious conduct that would be expected to continue for the foreseeable future, as opposed to a treatable, short-lived consequence of a bitter breakup, and (2) whether the household into which the father would be moving the children was one which would promote their best interests and well-being.
As both of my colleagues have noted, the father is a businessman who, throughout his career, has traveled frequently, and counsel’s assurances that he intended to become a full-time parent lack credibility. If the father remains active in his business, the children would be left to be raised by the father’s wife, whose potentially complex emotions toward the mother and the children were not satisfactorily explored at trial.
Given that the children have developed a solid relationship with their father while in their mother’s custody, that no further false sex abuse claims have been made since July 2003, that in all other respects the mother’s parenting abilities have been appropriate, and that some question may be raised about the propriety of having these girls raised by their stepmother without assurances that feelings of resentment would not cloud her views toward them, it becomes apparent that the award of custody to the father would amount to little more than a punitive measure, rather than a determination reflective of a proper weighing of all factors relevant to ascertaining the children’s best interest. I therefore join with my colleagues in concluding that custody must be restored to the mother.
In these circumstances, in order to protect the best interests of the children, an approach to resolution of the dispute other than removing the girls from their mother’s custody should have been explored. And, in general, given the frequency with *339which accusations of sexual abuse crop up in the custody context, it is appropriate to consider the circumstances surrounding such an unsubstantiated claim, and to focus on what should follow. Some unsubstantiated claims may crop up out of malice; others, out of distrust stemming from the former couple’s mistreatment of one another, or from suspicions harbored for years based on observations or comments made years earlier. Some parents, soon after an acrimonious breakup, give free rein to their resentment and bitterness, and attempt to “win” by somehow completely removing their former partner from their, and their children’s, lives. When the focus is on protecting the children’s best interests by assuring that both parents can maintain a healthy, positive relationship with the children, it becomes apparent that after rejecting a claim of sexual abuse, the next step must be to consider whether the accusing parent can become reconciled to the children’s relationship with the other parent. The answer to that question will be critical to the larger determination of custody.
It was therefore incumbent upon the trial court in these circumstances to do more than simply award custody to the father on the theory that the mother sought to alienate the child from the father. For the sake of the children’s emotional health, the court had an obligation to at least explore whether appropriate therapeutic assistance could successfully eliminate any concern that the custodial parent would take any further actions tending to alienate or separate the children from their other parent. [See 4 Misc 3d 1022(A), 2004 NY Slip Op 50992(U) (2004).]